Name: 87/597/ECSC: Decision of the representatives of the Governments of the Member States, meeting within the Council of 18 December 1987 on the nomenclature and rates of conventional duty for certain products and the general rules for interpreting and applying the said nomenclature and duties
 Type: Decision
 Subject Matter: EU finance;  tariff policy
 Date Published: 1987-12-23

 Avis juridique important|41987D059787/597/ECSC: Decision of the representatives of the Governments of the Member States, meeting within the Council of 18 December 1987 on the nomenclature and rates of conventional duty for certain products and the general rules for interpreting and applying the said nomenclature and duties Official Journal L 363 , 23/12/1987 P. 0067 - 0067 Finnish special edition: Chapter 2 Volume 4 P. 0278 Swedish special edition: Chapter 2 Volume 4 P. 0278 *****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 18 December 1987 on the nomenclature and rates of conventional duty for certain products and the general rules for interpreting and applying the said nomenclature and duties (87/597/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, HAVE DECIDED AS FOLLOWS: Article 1 From 1 January 1988, the customs nomenclature common to the Member States and the conventional duties applicable in respect of products coming under the Treaty establishing the European Coal and Steel Community shall be as shown in Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1). The nomenclature and duties referred to above shall be interpreted and applied as provided in the preliminary provisions of the combined nomenclature (CN), as reproduced in Annex I to that Regulation. Article 2 Decision 79/35/ECSC (2) is hereby repealed. Article 3 Member States shall take all the measures required to implement this Decision. Done at Brussels, 18 December 1987. The President N. WILHJELM (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 10, 16. 1. 1979, p. 13.